Citation Nr: 1109372	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 1994, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 11, 1994, for the grant of a 100 percent evaluation for PTSD.  

3.  Entitlement to an effective date earlier than June 1, 2004, for additional compensation for dependents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 amendment to the Veteran's compensation award by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that added additional benefits for the Veteran's children.  It is also on appeal from a an April 2005 rating decision that granted service connection for PTSD, evaluated as 70 percent disabling, effective February 3, 1995.  During the pendency of the appeal, a December 2005 rating decision assigned an effective date of May 11, 1994, for the grant of service connection.  The rating decision also assigned a 100 percent evaluation, effective May 11, 1994.  

The issue of entitlement to an effective date earlier than May 11, 1994, for the grant of a 100 percent evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 22, 1984, the RO received the Veteran's original claim of service connection for PTSD.  

2.  A July 1984 rating decision denied service connection for a nervous disorder (specifically PTSD), and an appeal was taken from that determination.  

3.  A private physician's statement dated July 8, 1986, and received on August 4, 1986, diagnosed PTSD, based on the Veteran's military service.

4.  A May 1987 Board decision reopened the claim for service connection for an acquired psychiatric disability, including PTSD, and denied it on the merits.  

5.  A VA treatment record dated May 11, 1994, notes that the Veteran met the criteria for PTSD, and constituted an informal claim for service connection since it was followed by a formal claim within one year.  

6.  An April 2005 rating decision granted service connection for PTSD, effective February 3, 1995; a December 2005 rating decision assigned an effective date of May 11, 1994, for the grant of service connection for PTSD.  

7.  A November 1971 Department of the Navy Unit Diary added to the record in connection with the Veteran's May 1994 claim is probative and, when considered with all the evidence, is dispositive of the Veteran's claim of service connection for PTSD.  

8.  The RO received complete and satisfactory evidence of the Veteran's dependents in April 1986.


CONCLUSIONS OF LAW

1.  Following reconsideration of the claim in light of a subsequently received Department of the Navy Unit diary, an effective date of July 8, 1986 (the date of the initial clinical diagnosis of PTSD), is assignable for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

2.  An earlier effective date of October 7, 1996, for additional disability compensation for dependents is warranted.  38 U.S.C.A. §§ 5103, 5110 (West 2002); 38 C.F.R. §§ 3.204, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Entitlement to an Effective Date Earlier than May 11, 1994,
for the Grant of Service Connection for PTSD

Applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  The effective date for the grant of service connection is the day following separation from active service or date entitlement arose if a claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  Generally, the effective date of an award based on a claim reopened after final adjudication is the date of receipt of claim or the date the entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).

In addition, 38 C.F.R. § 3.156(c) provides in pertinent part that 

Service department records.

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to:

(i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met;

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records;

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

The Board notes that 38 C.F.R. § 3.156(c) was amended effective on September 6, 2006.  Prior to that date, it provided as follows:

(c) Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.

Turning to the procedural history of this case, a January 1984 Board decision denied service connection for an acquired psychiatric disorder.  The medical records in the claims file at that time did not include any diagnosis of PTSD.  That decision is final.  38 U.S.C.A. § 7104 (West 2002).

The Veteran submitted a specific claim for service connection for PTSD on June 22, 1984, with additional medical records of psychiatric evaluation.  A July 1984 rating decision denied service connection for PTSD on the basis of no clinical demonstration of a diagnosis of PTSD.  During a February 1986 RO hearing, the Veteran identified the stressor that would ultimately be the basis of his award of service connection for PTSD.  Specifically, he testified that in January or February 1971, he was in Okinawa and saw a Marine shot in the leg during a typhoon and transported him to a hospital.  A July 1986 private physician's statement diagnosed PTSD based on the Veteran's military service as a stressor.  A June 1987 Board decision reopened the claim for service connection for an acquired psychiatric disability, including PTSD, and denied it on the merits.  The Board noted that the Veteran had a diagnosis of PTSD but stated that there was no confirmed stressor.  

A May 1992 Board decision also denied service connection for PTSD.  The decision was upheld by the Court of Appeals for Veterans Claims in July 1993.  

An August 1995 rating decision denied reopening a claim for service connection for PTSD.  In June 1998, the Board reopened the Veteran's claim and remanded it for additional development.  In February 2005, the Veteran submitted a letter to him from the Department of the Navy, and an accompanying November 1971 Unit Diary showing that in November 1971 a Marine had been shot in the leg and transported to a hospital.  In a March 2005 decision, the Board granted service connection for PTSD.  

The April 2005 rating decision accordingly granted service connection for PTSD, evaluated as 70 percent disabling, effective February 3, 1995.  During the pendency of the appeal, a December 2005 rating decision assigned an effective date of May 11, 1994, for the grant of service connection for PTSD.  The rating decision also assigned a 100 percent evaluation, effective May 11, 1994.  The rating decision noted that a VA treatment report dated May 11, 1994, showed that the Veteran met the criteria for PTSD and constituted an informal claim for service connection since it was followed by a formal claim within one year.  

Applying 38 C.F.R. § 3.156(c) to the facts of this case, the Board finds that the November 1971 Unit Diary was relevant and probative and resulted in the grant of service connection, as was specifically noted by the March 2005 Board decision.  Therefore, 38 C.F.R. § 3.156(c) is applicable.

The Board acknowledges the change to 38 C.F.R. § 3.156(c) in September 2006.  The regulation in effect prior to September 2006 indicated that it was applicable to official service department records, which presumably have been misplaced, and corrections made to service records.  The revised regulation is broader.  Generally, the effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110.

However, here, the change in regulation is a restatement of policy and not a liberalizing law or VA issue.  VA does not limit its reconsideration to misplaced service department records.  See Vigil v. Peake, 22 Vet. App. 63 (2008), quoting New and Material Evidence, 70 Fed. Reg. at 35,388.

In Vigil, the Court made it clear that the regulation in effect prior to September 2006 did not limit the evidence that would allow a Veteran to obtain an effective date prior to the date of his reopened claim solely to misplaced records.  The Court held that records generated in response to a Veteran's request are contemplated by the criteria of 38 C.F.R. § 3.156(c).

Here, the Board's decision that granted service connection for PTSD was dated prior to the September 2006 revision to 38 C.F.R. § 3.156(c).  However, as indicated above, it is clear that the change in regulation was a restatement of policy that was already implemented.

An award based all or in part on the records included in 38 C.F.R. § 3.156(c) is effective on the date entitlement arose or the date VA received the previously decided claim.  Vigil, 22 Vet. App at 66.

Furthermore, when an initial claim is denied because of lack of evidence of an in-service injury that is later granted based in part on subsequently acquired service records establishing the in-service injury, the claimant is entitled to a retroactive evaluation of the disability to assess a proper effective date which would be the date of the original claim or the date entitlement arose, whichever is later.  Id.

In this case, the Veteran's original claim for service connection for PTSD was received on June 22, 1984.  However, at that time, the record did not contain any demonstration of a current clinical diagnosis of PTSD.  The initial clinical demonstration of a diagnosis of PTSD, based on military service, was dated July 8, 1986 (albeit not received until August 4, 1986).  While a stressor had been reported earlier, it was not until the addition of the July 8, 1986 clinical diagnosis of PTSD that entitlement to service connection arose.  Although the July 8, 1986 diagnosis was not received until August 4, 1986, the Board notes that this was the scheduled date of a RO hearing.  The Board finds that the Veteran should not be prejudiced by having waited until the date of his scheduled RO hearing to submit the July 8, 1986 clinical diagnosis of PTSD.  As such, the Board finds that the proper effective date is July 8, 1986, the date that entitlement arose for service connection for PTSD.  

The Board again recognizes that it denied service connection for an acquired psychiatric disability in its January 1984 decision.  However, at that time the competent, clinical evidence of record contained no diagnosis of PTSD.  The effective date of an award of compensation based on an original claim will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  

Thus, an effective date of July 8, 1986, for the grant of service connection for PTSD is assigned as a matter of law.

Entitlement to an Effective Date Earlier than June 1, 2004,
for Additional Compensation for Dependents

The relevant law provides that veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self- support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2) (2010).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(1).

The earliest that the additional award of compensation for a dependent(s) can occur is the first day of the month following the effective date.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2010).

The relevant procedural history of this claim shows that a January 2002 rating decision assigned a 30 percent evaluation for the Veteran's service-connected chronic rhinitis, effective October 7, 1996.  The rating decision noted that October 7, 1996, was the effective date of a regulatory change that supported the 30 percent evaluation.  A January 2002 notice letter informed the Veteran of the award and that he might be entitled to additional amounts for dependents, and asked that he complete a VA Form 21-686c.  The claims file does not contain evidence that the January 2002 notice letter was returned to VA undelivered, or that the Veteran completed and returned the VA Form 21-686c.  The Veteran has since testified that if he had received the January 2002 notice letter, he would have completed the VA Form 21-686c and returned it to VA.  

In October 2004, the Veteran contacted VA and requested payment of additional compensation for his dependents.  A November 2004 letter to the Veteran informed him that his disability compensation award had been amended, effective June 1, 2004, including additional benefits for dependents.  In a statement received in November 2004, the Veteran expressed disagreement with the effective date for his dependents' allowance.  He stated that the effective date should be the effective date of the claim.  He submitted a statement from a person who was picking up his mail for him in February 2002, who stated in essence that no correspondence from VA was received.  The Veteran submitted a VA Form 21-686c for three dependents, along with copies of three corresponding birth certificates.  

The Board observes that at the time of the January 2002 rating decision that assigned a 30 percent evaluation for chronic rhinitis, the claims file already contained the relevant evidence about the Veteran's dependents.  In April 1986, the Veteran had submitted a VA Form 21-686c, Declaration of Status of Dependents, for the same three dependents, along with copies of three corresponding birth certificates.  Thus, evidence already of record at the time of the January 2002 rating decision demonstrated that the Veteran was entitled to additional compensation based on his dependents.  Put another way, all of the information that the RO asked for in the January 2002 notice letter to the Veteran had already been received.  Further, the Board can find no requirement that a Veteran must necessarily provide "fresh" evidence to recertify previously established dependent status at the time of the first award for which an additional allowance is appropriate.  

As a result of the foregoing, the Board finds that the effective date for additional compensation based on dependents is the same as the effective date of the award of the 30 percent evaluation for chronic rhinitis, October 7, 1996.


ORDER

An earlier effective date of July 8, 1986, for the grant of service connection for PTSD is granted.

An earlier effective date of October 7, 1996, for additional compensation for dependents is granted.


REMAND

In light of the above decision to assign an earlier effective date of July 8, 1986, for the grant of service connection for PTSD, the RO must initially adjudicate the rating to be assigned for PTSD from that date to May 11, 1994, to include a 100 percent rating if warranted, prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence of record and assign an evaluation for PTSD, to include a 100 percent evaluation if warranted, for the period from July 8, 1986 through May 10, 1994.  If the assigned evaluation is less than 100 percent, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


